

116 S3191 RS: Industries of the Future Act of 2020
U.S. Senate
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 593116th CONGRESS2d SessionS. 3191[Report No. 116–300]IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Mr. Wicker (for himself, Mr. Gardner, Ms. Baldwin, Mr. Peters, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 17, 2020Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo increase the capacity of research and development programs of the Federal Government that focus on industries of the future, and for other purposes.1.Short titleThis Act may be cited as the Industries of the Future Act of 2020.2.Sense of Congress on investment in research and developmentIt is the sense of Congress that—(1)the United States must drive technological breakthroughs through research and development investments across the Federal Government, academia, and industry in order to promote scientific discovery, economic competitiveness, and national security;(2)the United States must identify key research infrastructure investments that enable these technological breakthroughs and establish the domestic capabilities necessary for the United States to lead in the industries of the future;(3)the United States must encourage opportunities for collaboration between the Federal Government and the private sector so that through such partnerships, all can benefit from each other's investment and expertise, ensuring United States leadership in the industries of the future;(4)the United States must encourage opportunities for collaboration between the Federal Government and the private sector so that through such partnerships, all can benefit from each other's investment and expertise, ensuring United States leadership in the industries of the future; and(5)in order for the United States to maintain its global economic edge, Federal investment must be made in research and development efforts focused on industries of the future, such as artificial intelligence, quantum information science, biotechnology, and next generation wireless networks and infrastructure, advanced manufacturing, and synthetic biology.3.Report on Federal research and development focused on industries of the future(a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit to Congress a report on research and development investments, infrastructure, and workforce development investments of the Federal Government that enable continued United States leadership in industries of the future.(b)ContentsThe report submitted under subsection (a) shall include the following:(1)A definition, for purposes of this Act, of the term industries of the future that includes emerging technologies.(12)An assessment of the current baseline of investments in civilian research and development investments of the Federal Government in the industries of the future.(23)A plan to double such baseline investments in artificial intelligence and quantum information science by fiscal year 2022.(34)A detailed plan to increase investments described in paragraph (12) in industries of the future to $10,000,000,000 per year by fiscal year 2025.(45)A plan to leverage investments described in paragraphs (12), (23), and (34) in industries of the future to elicit complimentary investments by non-Federal entities to the greatest extent practicable.(56)Proposed legislation to implement such plans.4.Industries of the Future Coordination Council(a)Establishment(1)In generalThe President shall establish or designate a council to advise the Director of the Office of Science and Technology Policy on matters relevant to the Director and the industries of the future.(2)DesignationThe council established or designated under paragraph (1) shall be known as the Industries of the Future Coordination Council (in this section the Council).(b)Membership(1)CompositionThe Council shall be composed of members from the Federal Government as follows:(A)One member appointed by the Director.(B)One member appointed by the Director of the Office of Management and Budget.(C)A chairperson of the Select Committee on Artificial Intelligence of the National Science and Technology Council.(D)A chairperson of the Subcommittee on Advanced Manufacturing of the National Science and Technology Council.(E)A chairperson of the Subcommittee on Quantum Information Science of the National Science and Technology Council.(F)Such other members as the President considers appropriate.(2)ChairpersonThe member appointed to the Council under paragraph (1)(A) shall serve as the chairperson of the Council.(c)DutiesThe duties of the Council are as follows:(1)To provide the Director with advice on ways in which in the Federal Government can ensure the United States continues to lead the world in developing emerging technologies that improve the quality of life of the people of the United States, increase economic competitiveness of the United States, and strengthen the national security of the United States, including identification of the following:(A)Investments required in fundamental research and development, infrastructure, and workforce development of the United States workers who will support the industries of the future.(B)Actions necessary to create and further develop the workforce that will support the industries of the future.(C)Actions required to leverage the strength of the research and development ecosystem of the United States, which includes academia, industry, and nonprofit organizations.(D)Ways that the Federal Government can consider leveraging existing partnerships and creating new partnerships and other multisector collaborations to advance the industries of the future.(2)To provide the Director with advice on matters relevant to the report required by section 4.(d)CoordinationThe Council shall coordinate with and utilize relevant existing National Science and Technology Council committees to the maximum extent feasible in order to minimize duplication of effort.(e)SunsetThe Council shall terminate on the date that is 6 years after the date of the enactment of this Act.November 17, 2020Reported with amendments